Citation Nr: 0110392	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  92-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for macrocephaly.

2.  Entitlement to an effective date prior to July 24, 1990, 
for the award of a total disability evaluation based on 
individual unemployability.

3.  Whether the issue of entitlement to an effective date 
prior to January 13, 1987, for the award of service 
connection for a low back disorder, was timely appealed.

4.  Whether the issue of entitlement to an effective date 
prior to January 13, 1987, for the award of service 
connection for subdural hematoma with headaches, dizziness, 
and noncommunicating hydrocephalus, was timely appealed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 19, 1982, to July 24, 1982, and from August 1, 1983, 
to August 23, 1983.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1990 rating 
decision by the VA regional office (RO) in New Orleans, 
Louisiana.

In September 1992, the Board administratively remanded the 
case.  The Board then remanded the case in January 1993, and 
February 1994, for additional development and to order 
necessary VA examinations.

Subsequently, in a rating action of March 1997, the RO 
increased the evaluation of the service connected subdural 
hematoma, with headaches, dizziness, and noncommunicating 
hydrocephalus, residual of lightning strike, to 50 percent 
disabling from July 24, 1990; granted service connection for 
low back syndrome with spondylolysis and grade 1 
spondylolisthesis and radiculopathy, L4-5-S1, residual of 
lightning strike, and assigned a 60 percent evaluation from 
July 24, 1990; and continued the prior denial of service 
connection for macrocephaly.  Also in March 1997, the RO 
granted a total rating based on individual unemployability as 
well as eligibility to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.  

A July 1997 statement of the case included the issues of 
entitlement to earlier effective dates for the awards of a 
total rating based on individual unemployability, and 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35.  

In November 1997, the Board remanded the case to clarify the 
issues on appeal (and deferred consideration of the issue of 
entitlement to service connection for macrocephaly).  
Subsequently, a November 1998 rating decision granted earlier 
effective dates of January 13, 1987, for the awards of 
service connection for low back syndrome with spondylolysis 
and spondylolisthesis and for service connection for 
noncommunicating hydrocephalus (this was combined with the 
previously granted service connection for subdural hematoma 
with headaches).  An earlier effective date for the award of 
a total rating based on individual unemployability was 
denied.

The Board notes that the issue of entitlement to an earlier 
effective date for the award of Chapter 35 benefits was 
addressed by the statement of the case dated in July 1997, 
but was not addressed in the Board's November 1997 remand, 
and the veteran never perfected his appeal with respect to 
that issue.  In fact, it was not addressed again until the 
veteran's representative included it on the equivalent of a 
Form 646 in January 2001.  Thus, as this issue is not 
properly on appeal, the Board will not address it further, 
and the RO is directed to take any appropriate action deemed 
necessary.


FINDINGS OF FACT

1.  On July 24, 1990, the RO received a claim for additional 
compensation based on residuals of the lightning strike 
injuries during his period of active duty for training in 
1983; the RO construed this as a claim for a total rating 
based on individual unemployability.  

2.  The veteran's combined service connected disability 
evaluation was 30 percent from January 13, 1987, to July 23, 
1990, and was increased to 80 percent effective from July 24, 
1990, the date of his claim for increased evaluations.  

3.  A decision of the Social Security Administration dated in 
February 1992 and received by VA in March 1993 determined 
that the veteran had become disabled as of May 22, 1990, the 
last date on which SSA determined that he had engaged in 
substantial gainful activity.


CONCLUSION OF LAW

An effective date prior to July 24, 1990, for the award of a 
total disability evaluation based on individual 
unemployability, is not warranted.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(o) (1), (2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date For Award of Total Rating Based On 
Individual Unemployability

The assignment of effective dates of total disability based 
on individual unemployability (TDIU) awards is generally 
governed by 38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.400(o) (2000).  See Hurd v. West, 13 Vet. 
App. 4999 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), 
which applies to increased rating claims, to a TDIU claim.).  
With a claim for an increased rating, the earliest possible 
effective date of the award is the "date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such 
date."  38 C.F.R. § 3.400(o)(2) (2000).  Otherwise, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2000).

The veteran filed his initial disability claim in January 
1987.  On his claim form, he marked diagonal lines through 
the portions to be completed "if you claim to be totally 
disabled."  Thus, it is apparent that the veteran did not 
intend to claim a total rating at that time.  

On July 24, 1990, the RO received a claim for additional 
compensation based on residuals of the lightning strike 
injuries during his period of active duty for training in 
1983.  While this request for additional compensation was not 
specifically a claim for a total rating based on individual 
unemployability, the RO has construed the July 1990 date as 
the date of claim for individual unemployability.  

A decision of the Social Security Administration dated in 
February 1992 was received by VA in March 1993.  That 
decision determined that the veteran had become disabled as 
of May 22, 1990, the last date on which SSA determined that 
he had engaged in substantial gainful activity.

The veteran filed a claim for individual unemployability 
benefits in September 1994.  On that form, he reported that 
he had last worked full-time as a chef in 1988, and had 
worked part-time as a host/custodian from July 1991 to August 
1993, and from April 1993 to January 1994.  He also indicated 
that was "working on B.S. in marketing at SLU" and expected 
to complete that degree in 1996.  

A VA Request for Employment Information form was received in 
April 1995 from Mustang Sally's in Kenner, Louisiana.  This 
showed that the veteran had worked approximately 20 hours per 
week from May 1993 to June 1994.  During this period, the 
veteran was allowed to sit and rest as needed, but his 
employment was terminated due to his requiring too many 
concessions and his inability to perform his job responsibly.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  38 C.F.R. 
§§ 3.321(b), 4.16 (2000).  If there is only one such 
disability, it shall be ratable at 60 percent or more, and if 
there are two or more disabilities, at least one disability 
shall be ratable at 40 percent or more, and sufficient 
additional disability shall bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).  Thus, the 
veteran first met the requirements under § 4.16(a) on July 
24, 1990, based on the 60 percent evaluation for his service 
connected back disorder and his combined evaluation of 80 
percent.

The Board notes that the veteran's combined service connected 
disability evaluation was 30 percent from January 13, 1987, 
to July 23, 1990, and was increased to 80 percent effective 
from July 24, 1990, the date of his claim for increased 
evaluations.  The evaluations totaling 80 percent were 
assigned based on findings on VA examinations conducted from 
1994 through 1997.  The RO made those evaluations effective 
from the date of claim for increase.  Since that is the same 
claim from which the individual unemployability claim arose, 
there is no basis for an earlier effective date for that 
award, as the date entitlement arose was not prior to the 
date of the claim.  The Board notes that, even if the SSA 
decision could be used to determine the date that entitlement 
arose, that decision was not received by VA until 1993.  
Thus, the date of the veteran's claim would be the earliest 
effective date available.  38 C.F.R. § 3.400(o)(1)(2) (2000).


ORDER

An effective date prior to July 24, 1990, for the award of a 
total disability evaluation based on individual 
unemployability is denied.


REMAND

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, a timely filed substantive 
appeal received in response to a statement of the case (SOC).  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2000).  The claimant 
has one year from the date of notification of the rating 
decision to file a NOD to initiate the appeal process.  38 
U.S.C.A. § 7105(b)(1); 20.302.

The Board notes that the issues of entitlement to earlier 
effective date for the awards of service connection for low 
back syndrome, with spondylosis and spondylolisthesis and 
radiculopathy, and for service connection for subdural 
hematoma with headaches, dizziness, and noncommunicating 
hydrocephalus were adjudicated by a rating decision dated in 
November 1998.  That rating decision granted effective dates 
of January 13, 1987, for those disabilities.  It does not 
appear that the veteran filed a notice of disagreement with 
respect to the earlier effective date issues for the awards 
of service connection for the back and head disabilities 
within the one year period.  Nevertheless, the RO issued a 
supplemental statement of the case on those issues in 
December 1999.  In March 2000, the veteran submitted a 
statement in which he contended that he was entitled to an 
earlier effective date for the award of individual 
unemployability.  No disagreement with the effective dates of 
the service connection awards was noted.  Notwithstanding 
that, the RO, apparently construing the March 2000 statement 
as a notice of disagreement, issued a supplemental statement 
of the case on those issues in March 2000.  In January 2001, 
the veteran's representative included those issues on the 
equivalent of a Form 646.  

Based on this review of the record, it does not appear that 
the issues of earlier effective dates for the service 
connection awards were timely appealed.  However, as the RO 
has not addressed the issue of the timeliness of the appeals 
of those issues, in order to avoid any possible prejudice to 
the veteran, the Board is of the opinion that the case should 
be remanded to the RO for initial consideration.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The veteran sustained multiply injuries when he was struck by 
lightning during a period of active duty for training in 
August 1983.  Service connection has been granted for, inter 
alia, subdural hematoma with headaches, dizziness, and 
noncommunicating hydrocephalus as a result of the lightning 
strike.  The veteran contends that he has macrocephaly which 
should also be service connected.  

The service medical records show a notation of megalocephaly 
secondary to communicating hydrocephalus.  A medical board 
evaluation in March 1984 included a diagnosis of 
macrocephaly, with the veteran's head circumference noted as 
62 centimeters (and 58 centimeters noted as the upper limit 
of normal.)

On a VA examination conducted in September 1987, the 
veteran's head was described as normocephalic.  VA 
examinations in April 1994 and December 1995 did not note any 
macrocephaly, however the veteran's head was not measured.  

On VA examination in January 1997, the examiner stated that 
"he is a heavy-built gentleman, and I do not see any 
macrocephaly; however, the head circumference is about 25 
inches or in centimeters it's about 63.5 centimeters.  This 
will fall within the normal limits."  In his final 
impression, the examiner stated that there was no 
macrocephaly since the veteran's head circumference was 
within normal limits for his height.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In view of the apparent contradiction between the March 1984 
medical board findings and the January 1997 VA examination 
results, the Board is unable to determine whether the veteran 
currently has macrocephaly; the measurement of his head 
circumference is actually larger than it was in service when 
it was noted to be larger than normal, however the examiner 
stated that it was within normal limits.  Additionally, it is 
unclear whether, if macrocephaly is present, it would 
constitute a separate disability for VA purposes.  
Accordingly, the veteran should be provided with an 
examination to reconcile the conflicting opinions of record, 
and the RO should then consider whether service connection 
for macrocephaly, if present, is appropriate.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be provided with a 
VA examination to measure the 
circumference of his head and to 
determine whether a diagnosis of 
macrocephaly is appropriate.  The 
examiner should address the apparent 
contradiction between the March 1984 
medical board findings and the January 
1997 VA examination results, and comment 
on whether, if macrocephaly is present, 
it would constitute a disability apart 
from the subdural hematoma with 
headaches, dizziness, and 
noncommunicating hydrocephalus for which 
service connection has already been 
established.  Complete rationale should 
be provided for all opinions expressed.

3.  Following the above, the RO should 
consider whether, if macrocephaly is 
present, it would constitute a disability 
for VA purposes.  Thereafter, the RO 
should readjudicate the claim for service 
connection for macrocephaly.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.



4.  The RO should inform the veteran that 
it does not appear that he submitted a 
timely appeal of the issues of earlier 
effective dates for the awards of service 
connection for low back syndrome, with 
spondylosis and spondylolisthesis and 
radiculopathy, and for service connection 
for subdural hematoma with headaches, 
dizziness, and noncommunicating 
hydrocephalus.  The appellant and his 
representative should be given the 
opportunity to respond thereto.  Then, if 
appropriate, a statement of the case 
containing the relevant laws and 
regulations governing timeliness of 
appeals should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

